01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ21-302
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   LUIS GOMEZ                           )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offenses charged:
15
        1. Conspiracy to Distribute Fentanyl
16
     Date of Detention Hearing:    June 2, 2021.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. §3142(f) and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21

22



     DETENTION ORDER
     PAGE -1
01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02          1.     Defendant has been charged with a drug offense, the maximum penalty of which

03 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

04 both dangerousness and flight risk, under 18 U.S.C. § 3142(e). Defendant is a Citizen of the

05 United States, but has lived the majority of his life in Mexico. Shortly after Defendant’s birth

06 in the United States he moved with his parents to Mexico and lived there until the age of

07 eighteen. Defendant has two young children from his previous marriage and one infant with

08 his current partner, all of whom live in Mexico. Defendant reported that in 2010 he began

09 traveling twice a year to Mexico to visit his family, with visits ranging in duration between two

10 weeks and two months. He has resided in California with his cousins since 2010, but reports

11 he has no assets in the United States. He reported to law enforcement that he was ordered to

12 come to the District from California in order to sell drugs, including pills containing fentanyl,

13 and had been here for approximately two weeks.

14          2.     Defendant poses a risk of flight based on his significant ties to Mexico and lack

15 of material connections to the United States. His partner, all three children, parents, and all

16 four siblings, live in Mexico. Defendant has no ties to the United States beyond his two

17 cousins, who are in California. He stated he had employment history in California but has no

18 assets in the United States. Defendant has no connection or ties to the Western District of

19 Washington. Defendant is a danger to the community based on the nature of the alleged

20 offense.

21          3.     There does not appear to be any condition or combination of conditions that will

22 reasonably assure the defendant’s appearance at future Court hearings while addressing the



     DETENTION ORDER
     PAGE -2
01 danger to other persons or the community.

02     It is therefore ORDERED:

03     1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

04         General for confinement in a correction facility separate, to the extent practicable, from

05         persons awaiting or serving sentences or being held in custody pending appeal;

06     2. Defendant shall be afforded reasonable opportunity for private consultation with

07         counsel;

08     3. On order of the United States or on request of an attorney for the Government, the person

09         in charge of the corrections facility in which defendant is confined shall deliver the

10         defendant to a United States Marshal for the purpose of an appearance in connection

11         with a court proceeding; and

12     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

13         for the defendant, to the United States Marshal, and to the United State Probation

14         Services Officer.

15     DATED this 3rd day of June, 2021.

16

17
                                                         A
                                                         S. KATE VAUGHAN
18                                                       United States Magistrate Judge

19

20

21

22



     DETENTION ORDER
     PAGE -3
